931 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Letitia Michele WILLIAMS, Defendant-Appellant.
No. 90-5096.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 23, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CR-89-340-JFM)
Michael I. Gilbert, Baltimore, Md., for appellant.
Breckinridge L. Willcox, United States Attorney, John V. Geise, Assistant United States Attorney, Andrea L. Smith, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Letitia Williams appeals the sentence she received after her guilty plea to conspiracy to distribute over five kilograms of cocaine (21 U.S.C. Sec. 846).  She alleges that the government breached the plea agreement.  We affirm.


2
Williams' plea agreement provided that the government would recommend a downward departure of two offense levels for substantial assistance if she made a good faith effort to provide significant assistance.  It also provided that the government could, in its discretion, recommend a greater downward departure to a sentence below the mandatory minimum sentence.  Before sentencing, the government informed the district court that Williams had provided substantial assistance and that it would recommend a two-level reduction, but no more, because the assistance she had provided did not warrant a greater reduction.  At sentencing, Williams objected that she had done all she was asked to do and argued that the government was obligated to recommend a reduction below the mandatory minimum sentence.  After hearing comment from the government, the district court found that the government had complied with the terms of the plea agreement and had acted in good faith.


3
We agree that the plea agreement obligated the government only to recommend a two-level reduction in the event Williams provided substantial assistance, and that anything beyond that was entirely discretionary.  The terms of the agreement, including this provision, were spelled out in detail at the guilty plea hearing.  Williams' argument on appeal that the government "changed the game plan" is without foundation.


4
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.